DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and  12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2008/0017194) and further in view of Ott. (US 2017/0015963).



a base unit configured to removably couple with a perfusion module for perfusing an organ, said base unit comprising conduits for connecting a source of a perfusate to the organ to circulate the perfusate through the organ; first and second pumps coupled to said conduits for driving circulation of the perfusate in said conduits; and (See Hassanein Fig. 19A and [0176] wherein a base unit, i.e. disposable module 634 is configured to removably couple with a perfusion module, i.e. organ chamber 104.  The base unit includes at least two conduits for connecting a source of a perfusate to the organ and circulate the perfusate through the organ.  The unit also includes at least two pumps coupled to said conduits for diving circulation of perfusate in said conduits.)

Hassanein also discloses the perfusion module may be one of a plurality of organ-specific modules each configured to couple to the base unit and may include a module configured for perfusing a lung via an interface connected to a pulmonary artery and pulmonary vein.  (See Hassanein [0010] wherein the perfusion module may be any one of a plurality of organ specific chambers including those for use with a lung which perfuses a lung via conduits with pumps connected to a pulmonary artery and pulmonary vein.)

Hassanein also discloses various controller utilized to control operation of the device but does not specifically disclose a controller configured and programmed to control the pumps to regulate circulation of perfusate through the organ such that a first pump and conduit is connected to the pulmonary artery drives perfusion and the second pump and second pump is connected to the pulmonary vein is configured to drive or resist the flow of perfusate. 

Ott discloses a device for performing perfusion of a lung wherein a lung perfusion module includes a bi-directional pump connected to a fluid line connected to a pulmonary artery and a second bi-directional pump connected to a second fluid line connected to a pulmonary vein and a controller configured to control operation of the pumps and regulate circulation of perfusate within the organ to maintain desired conditions. Such bi-directional pumps are controlled and configured to selectively drive to resist the flow of perfusion fluid flowing into or out of the lung via the pulmonary artery and pulmonary vein via software programming.  (See Ott Abstract, Fig. 1, [0008]-[00011], [0106]-[0109] [0191] wherein a first conduit 105 is connected to a pulmonary artery and a second conduit 106 is connected to a pulmonary vein and di-directional pumps 103 and 116 are controlled by PC 110.  It is noted that the controller comprises a software program and thus the includes appropriate programming to drive or resist fluid flow depending upon measured and desired flow parameters.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a controller, bi-directional pumps, and fluid connections to a lung in the device of Hassanein as described by Ott because utilizing a controller, such pumps, and fluid connections is known in organ perfusion devices and such a controlled pumps  and fluid connection allows a user to maintain operation and perfusion of a lung within desired parameters providing greater control as would be desirable in the device of Hassanein.  Furthermore providing pumps and a programmed controller to operate pumps to drive or resist flow would require merely automating a manual activity in a known manner which would have been obvious to one of ordinary skill in the art at the time of filing because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931).


It is noted that modified Hassanein includes conduits and a controller fully configured to and capable of connecting to a lung and control the first pump to apply a first pressure at a pulmonary artery of the lung to drive flow of the perfusate through the lung and to connect and control the second pump to apply a second pressure at a left atrium of the lung to resist flow of the perfusate egressed from the lung to prevent siphoning of the egressed perfusate in the second conduit under gravity, i.e. by operating the second pump it provides a force and flow of fluid which prevents the egress of fluid and siphoning under gravity. It is noted that such limitations are directed to the manner of connecting the device to an organ, the fluid flow within the organ, and operation of the device is considered an intended use of working on a material within the claimed device which does not provide structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of connecting to and perusing a lung in the claimed manner. See MPEP 2114 and 2115.

Regarding claim 3 modified Hassanein discloses all the claim limitations as set forth above as well as the device wherein a lung perfusion module is provided with a ventilation tube for connecting to a ventilation machine to prevent collapse of the lung and allow preservation thereof. (See Hassanein [0010]  wherein a ventilation tube, i.e. tracheal interface, is provided in a lung perfusion module in order to ventilate the lung and prevent collapse thereof.)

Regarding claim 4 modified Hassanein discloses all the claim limitations as set forth above as well as the device wherein said organ-specific modules comprise a second module configured for perfusing a heart. (See Hassanein and [0101] wherein the module, organ chamber, is for perfusing a heart.)

Regarding claim 5 modified Hassanein discloses all the claim limitations as set forth above as well as the device wherein the base unit and the second module are configured such that when the base unit is coupled to the second module, said conduits are connectable to the heart to circulate the perfusate through the aorta, right atrium, left atrium and a pulmonary artery of the heart, and the controller is operable to control said first and second pumps to apply a first pressure at the right atrium and left atrium with said first pump and a second pressure at the aorta with said second pump. (See Hassanein Fig. 1 wherein when the base unit is connected to a module for perfusing a heart the conduits are fully connectable to the heart to circulate the perfusate through the aorta, right atrium, left atrium and a pulmonary artery of the heart, and the controller is operable to control said first and second pumps to apply a first pressure at the right atrium and left atrium with said first pump and a second pressure at the aorta with said second pump)

Regarding claim 6 modified Hassanein discloses all the claim limitations as set forth above as well as the device configured to be operable to perfuse the heart in a resting condition or in a working condition.(See Hassanein [0101] wherein the device is operable to perfuse a beating heart, i.e. a heart in working condition, and the pumps are also fully capable of performing perfusion of a heart in resting condition.)

Regarding claim 12 modified Hassanein discloses all the claim limitations as set forth above as well as the device, comprising said organ-specific modules. (See Hassanein Figs [0010] and [0101] and wherein the device comprises said organ-specific modules)



Regarding claim 15 modified Hassanein discloses all the claim limitations as set forth above as well as the device wherein said controller is operable to control said heat exchanger to regulate the temperature of the perfusate, and to control the gas exchanger to oxygenate or deoxygenate the perfusate.(See Hassanein Figs. 11-17J [0112] [0130] [0180] wherein the controller is operable to control the heat exchanger to regulate temperature and control the gas exchanger to oxygenate perfusate.)

Regarding claim 16 modified Hassanein discloses all the claim limitations as set forth above as well as the device comprising a plurality of pressure sensors and flow rate sensors for detecting signals indicative of pressures and flow rates at selected locations in selected ones of said conduits, and a temperature sensor for detecting a signal indicative of a temperature of said perfusate or said organ.(See Hassanein [0028] wherein there are flow rate and pressure sensors and temperature sensors disclosed in the perfusate flow path, i.e. at selected locations in said conduits.)
Furthermore assuming arguendo with respect to there being a plurality of each type of sensor it is noted that such a modification would have required a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 

Regarding claim 17 modified Hassanein discloses all the claim limitations as set forth above as well as the device wherein said controller is operable to control a perfusate flow property based on, at least in part, the detected signals, from at least one of said pressure sensors and said flow rate sensors. (See Hassanein [0028] wherein a controller system controls perfusate flow properties based upon signals detected form said pressure sensors and flow rate sensors.)

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2008/0017194)  in view of Ott (US 2017/0015963) as applied to claims above, and further in view of 
Brasile (US 2002/0012988).

Regarding claims 8-11 modified Hassanein discloses all the claim limitations as set forth above but does note specifically disclose liver or kidney specific modules.

Brasile discloses a device for perfusing organs wherein there is a base unit connectable to organ specific modules including a module for perfusing a liver configured such that when the base unit is coupled to the module for perfusing the liver, said conduits are connectable to the liver to supply the perfusate to the liver through a portal vein and a hepatic artery of the liver, and the controller is operable to control said first and second pumps to regulate flow of the perfusate through each one of the portal vein and the hepatic artery.(See Brasile Fig. 2 wherein when the base unit is connected to a module for perfusing a liver the conduits are fully connectable to portal vein and a hepatic artery of the liver and such that the pumps are operated via a controller to regulate flow of the perfusate through 
Brasile also discloses all the claim limitations as set forth above as well as the device, said organ-specific modules comprise a module configured for perfusing a kidney. (See Brasile [0014] and [0032] wherein the module, organ chamber, is for perfusing a kidney.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the liver and kidney modules as described by Brasile in the device of modified Hassanein because such specific organ modules allow one to perfuse a plurality of different organs thus providing additional utility to the organ perfusion device of modified Hassanein as would be desirable.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2008/0017194) in view of Ott (US 2017/0015963) as applied to claims above, and further in view of 
Hassanein (US 6,046,046 herein referred to as Hassanein ‘046)

Regarding claim 23 modified Hassanein discloses all the claim limitations as set forth above but does not disclose the type of pumps utilized.

Hassanein ‘046 discloses an organ perfusion device wherein pumps utilized to perfuse fluids through an organ are preferably centrifugal pumps which reduce hemolysis. (See Col. 7 Lines 35-50 wherein a centrifugal pump is preferably used.)

.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2008/0017194) in view of Ott (US 2017/0015963) as applied to claims above, and further in view of 
Minten (US 5,716,378).

Regarding claim 7 modified Hassanein discloses all the claim limitations as set forth above but does not specifically disclose wherein said second module comprises connectors for connecting the heart to at least one of a pacemaker, an electrocardiogram monitor, and a defibrillator.

Minten discloses a device for perfusing a heart wherein a module housing a heart to be perfused with fluid and comprises connectors for connecting the heart to a pacemaker in order to monitor heart conditions and allow the heart to beat at a desirable rate.

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a connectors for connecting a pacemaker in a module for perfusing a heart as described by Minten in the device of modified Hassanein because such connections for a pacemaker are known in the art to allow monitoring of the heart and maintenance of desirable beating conditions while a heart is being perfused as would be desirable in the device of modified Hassanein.

Response to Arguments

Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.

Applicant argues that “The Office alleges that Hassanein’194 discloses a “base unit” (disposable module 634) and “at least two pumps coupled to said conduits for driving circulation of perfusate in said conduits” in the disposable module 634 shown in FIG. 19A and discussed at paragraph [0176] of Hassanein’194 (see page 3 of the Office Action).
Applicant respectfully disagrees.
Hassanein’194 shows in FIG. 19A an “infusion pump 182” (emphasis added) and a “perfusion fluid pump motor assembly 106” (see description at paras. [0176]- [0178] of Hassanein’194). According to Hassanein’194, the “perfusion fluid pump 106” is used “for pumping/circulating perfusion fluid 108” (see para. [0104]), but the infusion pump 182 is used to “infuse the perfusion fluid 108 with nutrients 116” (see para. [0113], emphasis added). That is, the infusion pump 182 draws the solution 116 from the nutritional subsystem 115 and delivers the solution 116 into the flow path of the perfusate solution 108 as the perfusate solution 108 flows through the perfusion system. Thus, there is only one pump, the fluid pump 106, that is configured and used for driving perfusate circulation in the system shown in FIG. 19A. Infusion pump 182 is not used for, nor capable of, driving circulation of the perfusion solution 108 in the perfusion conduits of the module 634.
Hassanein’194 therefore does not disclose or suggest the use of at least two pumps for driving (or resisting) perfusate flow in a base unit as the Office asserted.
Applicant further notes that it is clear from FIGS. 19A, 19B and 20A and the description at paragraph [0179] of Hassanein’194 that the infusion pump 182 is not part of the disposable module 634. 

Firstly it is noted that Hassanein was not specifically relied on to teach the claimed first and second pumps which are connected to a lung and drive or resist the flow of perfusate or control thereof. A secondary reference, i.e. Ott, was utilized to teach these features. The examiner noted however that Hassanein does in fact disclose multiple pumps, i.e. first and second pumps, which are provided and drive the circulation of perfusion fluid within device conduits in order to show that Hassanein recognizes that pumps must be utilized and provided in the system.  
Also while Ott was utilized to teach the claimed first and second pumps and make up for the deficiencies in Hassanien the examiner disagrees that pump 182 of Hassanein is not capable of driving circulation of perfusion solution in conduits as the examiner alleged. The pump 182 provides materials to conduits and the solutions therein in order to form the perfusate and provides fluid flow of such materials and thus is provided in conjunction with the first pump for “driving circulation of the fluid.” The pump 182 provides fluid flow at some level of force in order get the materials into the conduits connected to the organ and thus drives the flow of perfusate within the device.  Applicant’s claims do not specify the level of driving required by the each pump.

Applicant also argues that “The Office further asserts that Hassanein’194 discloses controllers for controlling operations of the device in FIG. 19A, and that although Hassanein’194 does not specifically disclose a controller configured and programmed to control the pumps to drive and resist perfusate flow as recited in the present claim 1, it would have been obvious to modify Hassanein’194 in view Ott to provide such a controller, bi-directional pumps, and fluid connections to a lung in the device of Hassanein’194. The Office further asserts that providing such 
Applicant respectfully disagrees. For example, the person skilled in the art would have no reason to use a bi-directional pump to replace the infusion pump 182 of Hassanein’194 in view of Ott. It would also not have been obvious why any of the pump 106 or infusion pump 182 should be controlled to “resist” the fluid flow through the pump.”

The applicant appears to misunderstand and/or oversimplify the examiners rejection. Firstly the examiner did not allege that one would replace the infusion pump 182 of Hassanein with a bi-directional pump of Ott.  What the examiner does argue is that one would provide a fluid circuit described by Ott for perfusing a lung which includes first and second pumps of Ott, the fluid connections of Ott, and controller configured to control the pumps of Ott in the device of Hassanein.    In so doing one provides a fluid circuit with conduits, pumps( along with control elements and functions), and connections to a lung of Ott in the device of Hassanein which is not simply a replacement of pump 182 with a bi-directional pump but placement of a specific fluid circuit so that a lung may be perfused.  
Secondly the reason for such a combination was not solely that because doing so would automate a manual activity but also because such elements and fluid connections allows a user to maintain operation and perfusion of a lung within desired parameters providing greater control as would be desirable in the device of Hassanein.  Applicant does not address the examiner’s stated reasoning and thus the examiner maintains that this combination and reasoning is proper. Also providing a controller which controls a pump is merely automating a manual activity, i.e. pump control, 

Applicant also argues that  “the feature of controlling the second pump to resist fluid flow in a conduit “to prevent siphoning ... in the second conduit under gravity” as recited in present claim 1 (emphasis added) is present in the claimed subject matter regardless of “the manner of connecting the second conduit to an organ,” and is thus a structural limitation, not merely directed to “intended use.”

It is noted that the examiner did not assert that the controller configured to prevent siphoning in the second conduit under gravity was merely an intended use.  In fact the examiner specifically explained why the cited prior art teaches this structural feature, i.e. the cited prior art provides a controller which controls a second pump to prevent siphoning in the second conduit under gravity by controlling the pump to provide fluid flow in a direction which prevents and resists such siphoning.  What the examiner does maintain is that actually providing a fluid and making it siphon in the second conduit under gravity is an intended use of the device which is not structural.
The applicant provides no argument explaining why the cited prior art does not teach a controller configured to “connect and control the second pump to apply a second pressure at a left atrium of the lung to resist flow of the perfusate egressed from the lung to prevent siphoning of the egressed perfusate in the second conduit under gravity”, as is specifically alleged by the examiner.
Ott discloses first and second pumps which are controlled to selectively drive fluid at specific pressures to ingress it into the lung when so doing they are inherently also resisting the egress of fluid via those same lines.  In other words by providing pressure such that fluid flows into a specific line it prevents and thus resists the egress of fluid therefrom. This egress which is prevented includes an egress of fluid do to siphoning under gravity.  Even though Ott does not operate the pumps for the same .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799